Dear Mr. Weimer:
You have requested the opinion of this office regarding whether inmates should be charged sales taxes on commissary items purchased at the West Baton Rouge Correctional Facility and the West Baton Rouge Work Release Center.
Louisiana law levies a sales tax, subject to certain exemptions, on sales of tangible personal property. R. S. 47:305. et seq. We have examined the provisions of R.S. 47:305 and find no exemption indicating that the tax should not be levied on sales of tangible personal property to inmates. Nor did our research uncover any provision of the Louisiana constitution or statutes indicating that such sales should be exempt. Furthermore, a previous opinion of this office determined that both local and state sales taxes should be collected on sales to inmates, residents and visitors when conducted at a retail outlet operated at a state prison facility. Atty. Gen. Op. No. 77-636.
Based upon the foregoing, it is the opinion of this office that sales taxes should be collected in connection with commissary sales conducted at the West Baton Rouge Correctional Facility and the West Baton Rouge Work Release Center.
We trust the foregoing to be of assistance.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv cc: Mr. Raymond Tangney